Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 07/06/21.   Claims 1-12 and 24-26 are withdrawn. Therefore, Claims 13-23 are currently pending and addressed below.  

Election/Restrictions
Applicant’s election without traverse of Group II: Claims 13-23 in the reply filed on 07/06/21 is acknowledged.
Claims 1-12 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/21. 


Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardenbrook et al. 2012/0158153.
Hardenbrook discloses a method of manufacturing an implantable tissue repair device including the steps of providing a biocompatible solvated structural material (paragraph 28) and compressing and then drying the material (paragraphs 49, 51) (Claims 13, 14, 21).  Hardenbrook also discloses that at least a part of the device is frozen (paragraph 28) (Claim 18).   Hardenbrook also discloses the use of materials including fibrin, collagen, and gelatin (paragraph 23) (Claim 22) as well as a network or layer of fibers within the structural material (paragraph 42)(Claim 23). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hardenbrook et al. 2012/0158153.
Hardenbrook teaches the invention as claimed and as discussed above.  However, Hardenbrook does not explicitly disclose the percentage of compression of the implant.  The percentage of compression of the implant would affect the pressure applied on biological tissue by the implant, and is therefore a “results-effective variable”.  Regarding results-effective variables, it has been held that ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson.  MPEP 2144.05, Section II, Part A. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbrook et al. 2012/0158153 in view of Dokter et al. 2016/0008486.
Hardenbrook teaches the invention as claimed and as discussed above.  However, Hardenbrook does not explicitly disclose using a lyo-protectant before freeze drying the device. 
Dokter teaches using a lyo-protectant prior to freeze drying a material (paragraph 76). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the method of Hardenbrook with the lyo-protectant prior to freeze drying step, in order to prevent protein denaturation during the freeze-drying process, as taught by Dokter (paragraph 76).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/               Examiner, Art Unit 3774